Citation Nr: 0331065	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968 and November 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the recent General Counsel Opinion, the Board 
finds that further evidentiary development is necessary in 
this case.  See VAOPGCPREC 03-03 (July 16, 2003); 
38 U.S.C.A. § 1111 (West 2002).  Specifically, the Board 
finds that a VA examination addressing the etiology of the 
veteran's bipolar disorder is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2003).

Prior to enlistment, the veteran was admitted to a state 
mental hospital from July to September 1965.  The diagnoses 
were anxiety reaction and severe alcohol addiction.  Private 
medical records reveal that the veteran was admitted because 
he was drinking excessively, appeared depressed and was 
verbally abusive toward his parents.  He was unable to work 
steadily for several months due to increased nervousness and 
mental confusion.  Upon being discharged from the hospital, 
the veteran enlisted in the military.  

Service medical records show that at a medical examination 
performed for induction purposes in September 1965, the 
veteran had no complaints regarding his mental health.  In a 
report of medical history dated September 1965, he denied a 
history of depression or excessive worry, nervous trouble or 
excessive drinking habit.  Upon physical examination, the 
examiner noted the veteran's psychiatric condition as 
"normal."  Service medical records dated in March 1969 note 
the examiner's impression of chronic anxiety and acute and 
chronic alcoholism.  

In March 1998, the veteran began treatment with a private 
physician for bipolar disorder.  The veteran has not been 
afforded a VA medical examination in connection with his 
claim, therefore, a "nexus" medical examination is 
necessary.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the veteran of the requisite time 
allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  The VCAA notice should 
also be in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

2.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of determining the etiology of 
his psychiatric disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that his 
current psychiatric disorder is 
etiologically related to the veteran's 
psychiatric complaints in service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  If an opinion cannot be 
expressed without resort to 
speculation, the examiner should so 
indicate.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bipolar 
disorder.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




